





UNDERWRITING AGREEMENT


United States Steel Corporation


$750,000,000 6.875% Senior Notes due 2025


August 1, 2017

Merrill Lynch, Pierce, Fenner & Smith Incorporated
As Representative of the
several Underwriters listed
in Schedule 1 hereto


c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated
One Bryant Park
New York, New York 10036


Ladies and Gentlemen:


United States Steel Corporation, a Delaware corporation (the “Company”),
proposes to issue and sell to the several Underwriters listed in Schedule 1
hereto (the “Underwriters”), for whom you are acting as representative (the
“Representative”), $750,000,000 principal amount of its 6.875% Senior Notes due
2025 (the “Securities”). The Securities will be issued pursuant to an indenture
dated as of May 21, 2007 (the “Base Indenture”) between the Company and The Bank
of New York Mellon, as trustee (the “Trustee”), as heretofore supplemented and
amended and as to be further supplemented and amended by an Eighth Supplemental
Indenture, to be dated as of August 4, 2017, to the Base Indenture relating to
the Securities (the “Supplemental Indenture” and, together with the Base
Indenture and any other amendments or supplements thereto, the “Indenture”),
between the Company and the Trustee.
The Company hereby confirms its agreement with the several Underwriters
concerning the purchase and sale of the Securities, as follows:
1.Registration Statement. The Company has prepared and filed with the Securities
and Exchange Commission (the “Commission”) under the Securities Act of 1933, as
amended, and the rules and regulations of the Commission thereunder
(collectively, the “Securities Act”), a registration statement on Form S-3 (No.
333‑209914), including a prospectus (the “Basic Prospectus”), relating to the
Securities. The Company has also filed, or proposes to file, with the Commission
pursuant to Rule 424 under the Securities Act a prospectus supplement
specifically relating to the Securities (the “Prospectus Supplement”). The
registration statement, as amended at the time of this Agreement, including the
information, if any, deemed pursuant to Rule 430A, 430B or 430C under the
Securities Act to be part of the registration statement at the time of its
effectiveness, is referred to herein as the “Registration Statement”; and as
used herein, the term “Prospectus” means the Basic Prospectus included in the
Registration Statement (and any amendments thereto) as supplemented by the
prospectus supplement specifically relating to the Securities in the form first
used (or made available upon request




--------------------------------------------------------------------------------




of purchasers pursuant to Rule 173 under the Securities Act) in connection with
confirmation of sales of the Securities and the term “Preliminary Prospectus”
means the preliminary prospectus supplement specifically relating to the
Securities together with the Basic Prospectus. References herein to the
Registration Statement, the Basic Prospectus, any Preliminary Prospectus or the
Prospectus shall be deemed to refer to and include the documents incorporated by
reference therein. The terms “supplement,” “amendment” and “amend” as used
herein with respect to the Registration Statement, any Preliminary Prospectus or
the Prospectus shall be deemed to refer to and include any documents filed by
the Company under the Securities Exchange Act of 1934, as amended, and the rules
and regulations of the Commission thereunder (the “Exchange Act”) subsequent to
the date of this Agreement which are deemed to be incorporated by reference
therein. For purposes of this Agreement, the term “Effective Time” means the
effective date of the Registration Statement with respect to the offering of the
Securities, as determined for the Company pursuant to Section 11 of the
Securities Act and Item 512 of Regulation S-K, as applicable.
At or prior to 3:30 p.m. on August 1, 2017, the time when the first sale of the
Securities was made (the “Time of Sale”), the Company had prepared the following
information (collectively, the “Time of Sale Information”): a Preliminary
Prospectus, dated July 31, 2017, and each “free writing prospectus” (as defined
pursuant to Rule 405 of the Securities Act) identified in Schedule 2 hereto.
2.    Purchase of the Securities by the Underwriters. (a) The Company agrees to
issue and sell the Securities to the several Underwriters as provided in this
Agreement, and each Underwriter, on the basis of the representations, warranties
and agreements set forth herein and subject to the conditions set forth herein,
agrees, severally and not jointly, to purchase from the Company the respective
principal amount of the Securities set forth opposite such Underwriter’s name in
Schedule 1 hereto at a price equal to 98.5% of the principal amount thereof plus
accrued interest, if any, from August 4, 2017, to the Closing Date (as such term
is hereinafter defined). The Company will not be obligated to deliver any of the
Securities except upon payment for all the Securities to be purchased as
provided herein.
(b)    The Company understands that the Underwriters intend to make a public
offering of the Securities as soon after the effectiveness of this Agreement as
in the judgment of the Representative is advisable, and initially to offer the
Securities on the terms set forth in the Prospectus. The Company acknowledges
and agrees that the Underwriters may offer and sell Securities to or through any
affiliate of an Underwriter and that any such affiliate may offer and sell
Securities purchased by it to or through any Underwriter.
(c)    Payment for and delivery of the Securities will be made at the offices of
Simpson Thacher & Bartlett LLP at 10:00 a.m., New York City time, on August 4,
2017, or at such other time or place on the same or such other date, not later
than the fifth business day thereafter, as the Representative and the Company
may agree upon in writing. The time and date of such payment and delivery is
referred to herein as the “Closing Date.”
(d)    Payment for the Securities shall be made by wire transfer in immediately
available funds to the account(s) specified by the Company to the Representative
against delivery to the nominee of The Depository Trust Company, for the account
of the Underwriters, of one or more global notes representing the Securities
(the “Global Notes”), with any transfer taxes payable in connection with the
sale of the Securities duly paid by the Company. The Global Notes will be in
form and substance reasonably satisfactory to the Representative.


2

--------------------------------------------------------------------------------




(e)    The Company acknowledges and agrees that the Underwriters are acting
solely in the capacity of an arm’s length contractual counterparty to the
Company with respect to the offering of the Securities contemplated hereby
(including in connection with determining the terms of the offering) and not as
a financial advisor or a fiduciary to, or an agent of, the Company or any other
person with respect to such offering. Additionally, no such Underwriter is
advising the Company or any other person as to any legal, tax, investment,
accounting or regulatory matters in any jurisdiction. The Company shall consult
with its own advisors concerning such matters and shall be responsible for
making its own independent investigation and appraisal of the transactions
contemplated hereby, and such Underwriters shall have no responsibility or
liability to the Company with respect thereto. Any review by such Underwriters
of the Company, the transactions contemplated thereby or other matters relating
to such transactions will be performed solely for the benefit of the
Underwriters and shall not be on behalf of the Company.
3.    Representations and Warranties of the Company. The Company represents and
warrants to each Underwriter that:
(a)    Registration Statement and Prospectus. The Registration Statement has
become effective under the Securities Act. The Registration Statement is an
“automatic shelf registration statement” as defined under Rule 405 of the
Securities Act that has been filed with the Commission not earlier than three
years prior to the date hereof; and no notice of objection of the Commission to
the use of such registration statement or any post-effective amendment thereto
pursuant to Rule 401(g)(2) under the Securities Act has been received by the
Company. The Company has not received any order suspending the effectiveness of
the Registration Statement by the Commission and has not received notice of any
proceeding for that purpose or notice that any action instituted pursuant to
Section 8A of the Securities Act against the Company or related to the offering
has been initiated or threatened by the Commission; as of the Effective Time,
the Registration Statement complied, and as of the date of any amendment thereto
will comply, in all material respects with the Trust Indenture Act of 1939, as
amended, and the rules and regulations of the Commission thereunder
(collectively the “Trust Indenture Act”) and the Securities Act and did not and
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein not misleading; and as of the date of the Prospectus and any
amendment or supplement thereto, the Prospectus complied in all material
respects with the Securities Act and did not, and as of the Closing Date, the
Prospectus will not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that the Company makes no representation and
warranty with respect to (i) that part of the Registration Statement that
constitutes the Statement of Eligibility and Qualification (Form T-1) of the
Trustee under the Trust Indenture Act or (ii) any statements or omissions made
in reliance upon and in conformity with information relating to any Underwriter
furnished to the Company in writing by such Underwriter through the
Representative expressly for use in the Registration Statement and the
Prospectus and any amendment or supplement thereto.
(b)    Time of Sale Information. The Time of Sale Information, at the Time of
Sale, did not, and at the Closing Date will not, contain any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the Company makes no representation and
warranty with respect to any statements or omissions made in reliance upon and
in conformity with information relating to any Underwriter furnished to the
Company in writing by such Underwriter through the


3

--------------------------------------------------------------------------------




Representative expressly for use in such Time of Sale Information. No statement
of material fact included in the Prospectus that is required to be included in
the Time of Sale Information has been omitted from the Time of Sale Information
and no statement of material fact included in the Time of Sale Information that
is required to be included in the Prospectus has been omitted therefrom.
(c)    Issuer Free Writing Prospectus. The Company (including its agents and
representatives, other than the Underwriters in their capacity as such) has not
prepared, made, used, authorized, approved or referred to and will not prepare,
make, use, authorize, approve or refer to any “written communication” (as
defined in Rule 405 under the Securities Act) that constitutes an offer to sell
or solicitation of an offer to buy the Securities (each such communication by
the Company or its agents and representatives (other than a communication
referred to in clauses (i), (ii) and (iii) of this Section 3(c)), an “Issuer
Free Writing Prospectus”) other than (i) any document not constituting a
prospectus pursuant to Section 2(a)(10)(a) of the Securities Act or Rule 134
under the Securities Act, (ii) the Preliminary Prospectus, (iii) the Prospectus,
(iv) the documents listed on Schedule 2 hereto which constitutes part of the
Time of Sale Information and (v) any electronic road show or any other written
communications, in each case approved in writing in advance by the
Representative. Each such Issuer Free Writing Prospectus complied in all
material respects with the Securities Act, has been or will be (within the time
period specified in Rule 433) filed in accordance with the Securities Act (to
the extent required thereby) and, when taken together with the Time of Sale
Information (at the Time of Sale) accompanying, or delivered prior to delivery
of, or filed prior to the first use of such Issuer Free Writing Prospectus, did
not, and at the Closing Date will not, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the Company makes no representation or
warranty with respect to any statements or omissions made in each such Issuer
Free Writing Prospectus in reliance upon and in conformity with information
relating to any Underwriter furnished to the Company in writing by such
Underwriter through the Representative expressly for use in any Issuer Free
Writing Prospectus.
(d)    Incorporated Documents. The documents incorporated by reference in the
Registration Statement, the Time of Sale Information and the Prospectus, when
filed with the Commission, conformed or will conform, as the case may be, in all
material respects with the requirements of the Exchange Act and did not and will
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.
(e)    Company Organization and Good Standing. The Company has been duly
incorporated and is an existing corporation in good standing under the laws of
the State of Delaware, with power and authority (corporate and other) to own its
properties and conduct its business as described in the Time of Sale Information
and the Prospectus; and the Company is duly qualified to do business as a
foreign corporation in good standing in all other jurisdictions in which its
ownership or lease of property or the conduct of its business requires such
qualification, except where the failure to so qualify would not reasonably be
expected to have a material adverse effect upon the financial condition,
business, properties or results of operations of the Company and its
subsidiaries, taken as a whole, or on the performance by the Company of its
obligations under this Agreement and the Securities (a “Material Adverse
Effect”).
(f)    Subsidiary Organization and Good Standing. Each subsidiary of the Company
listed on Annex A (each, a “Designated Subsidiary”) has been duly incorporated
or otherwise organized and is an


4

--------------------------------------------------------------------------------




existing corporation, limited liability company or other business entity in good
standing (if such designation exists in the jurisdiction of organization or
formation of such entity) under the laws of the jurisdiction of its
incorporation or organization, with power and authority (corporate, limited
liability company and other) to own its properties and conduct its business as
described in the Time of Sale Information and the Prospectus; and each
Designated Subsidiary of the Company is duly qualified to do business as a
foreign corporation or other business entity in good standing in all other
jurisdictions in which its ownership or lease of property or the conduct of its
business requires such qualification, except where the failure to so qualify
would not reasonably be expected to have a Material Adverse Effect; all of the
issued and outstanding capital stock or other equity securities of each
Designated Subsidiary of the Company have been duly authorized and are validly
issued, fully paid and nonassessable (except, in the case of any foreign
subsidiary, for directors’ qualifying shares); and the shares of capital stock
or other equity securities of each Designated Subsidiary owned by the Company,
directly or through subsidiaries, are owned free from any lien, charge,
encumbrance, defect, security interest, restriction on voting or transfer or any
other claim of any third party (collectively, “Liens”), except such Liens that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. As of June 30, 2017, there are no significant
subsidiaries of the Company that are not listed on Annex A hereto. The
subsidiaries of the Company not listed on Annex A hereto, in the aggregate,
represented no more than 15% of the (i) net sales of the Company and its
subsidiaries for the twelve months ended June 30, 2017 and (ii) total assets of
the Company and its subsidiaries as of June 30, 2017.
(g)    Capitalization. All outstanding shares of capital stock of the Company
have been duly authorized and are validly issued, fully paid and non-assessable
and are not subject to any pre-emptive or similar rights. The Company has an
authorized capitalization as of June 30, 2017 as set forth in the Registration
Statement, the Time of Sale Information and the Prospectus under the heading
“Capitalization.”
(h)    No Broker’s Fees. Except as disclosed in the Time of Sale Information and
the Prospectus, there are no contracts, agreements or understandings between the
Company and any person that would give rise to a valid claim against the Company
or any Underwriter for a brokerage commission, finder’s fee or other like
payment in connection with this offering.
(i)    No Registration Rights. There are no contracts, agreements or
understandings between the Company and any person granting such person the right
to require the Company to file a registration statement under the Securities Act
with respect to any securities of the Company owned or to be owned by such
person or to require the Company to include such securities in the securities
registered pursuant to the Registration Statement or with any securities being
registered pursuant to any other registration statement filed by the Company
under the Securities Act.
(j)    No Consents Required. No consent, approval, authorization, or order of,
or filing with, any governmental agency or body or any court is required for the
consummation of the transactions contemplated by this Agreement, the Securities
and the Indenture (collectively, the “Transaction Documents”) in connection with
the issuance and sale of the Securities or the consummation of the Transactions
by the Company, except such (i) as have been obtained and made under the
Securities Act and (ii) as may be required under state securities laws in
connection with the purchase and distribution of the Securities by the
Underwriters, and except for such consents, approvals, authorizations, orders or
filings the failure of which to obtain or make would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.


5

--------------------------------------------------------------------------------




(k)    No Conflicts. The execution, delivery and performance by the Company of
the Transaction Documents, the issuance and sale of the Securities and
compliance by the Company with the terms thereof and the consummation of the
transactions contemplated by the Transaction Documents, will not result in a
breach or violation of any of the terms and provisions of, or constitute a
default under, (i) any statute, any rule, regulation or order of any
governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company or any Designated Subsidiary of the Company or any
of their properties, (ii) any agreement or instrument to which the Company or
any such Designated Subsidiary is a party or by which the Company or any such
Designated Subsidiary is bound or to which any of the properties of the Company
or any such Designated Subsidiary is subject or (iii) the charter, by-laws or
other organizational document of the Company or any such Designated Subsidiary.
(l)    Due Authorization. The Company has full right, power and authority to
execute and deliver the Transaction Documents and to perform its obligations
hereunder and thereunder; and all action required to be taken for the due and
proper authorization, execution and delivery of each of the Transaction
Documents and the consummation of the transactions contemplated thereby has been
duly and validly taken.
(m)    The Indenture. The Indenture has been duly authorized by the Company and
has been duly qualified under the Trust Indenture Act and the Base Indenture
constitutes, and the Supplemental Indenture, when duly executed and delivered in
accordance with its terms by each of the parties thereto, will constitute, a
valid and legally binding agreement of the Company enforceable against the
Company in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency or similar laws affecting the enforcement of
creditors' rights generally or by equitable principles relating to
enforceability (collectively, the “Enforceability Exceptions”).
(n)    The Securities. The Securities have been duly authorized by the Company
and, when duly executed, authenticated, issued and delivered in accordance with
the Indenture and paid for as provided herein, will be duly and validly issued
and outstanding and will constitute valid and legally binding obligations of the
Company, enforceable against the Company in accordance with their terms, subject
to the Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.
(o)    Underwriting Agreement. This Agreement has been duly authorized, executed
and delivered by the Company.
(p)    No Violation or Default. Neither the Company nor any of the Designated
Subsidiaries is (i) in violation of its respective charter or by-laws or other
organizational documents, (ii) in default in the performance of any obligation,
agreement, covenant or condition contained in any indenture, loan agreement,
mortgage, lease or other agreement or instrument that is material to the Company
and its subsidiaries, taken as a whole, to which the Company or any Designated
Subsidiaries is a party or by which the Company or any Designated Subsidiaries
or their respective property is bound, or (iii) in violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except for such defaults and violations in
the case of these clauses (ii) and (iii) that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(q)    Title to Real and Personal Property. Except as disclosed in the Time of
Sale Information and the Prospectus, the Company and the Designated Subsidiaries
have good and marketable title to all


6

--------------------------------------------------------------------------------




real properties and good and indefeasible title to all other properties and
assets owned by them that are material to the business of the Company and its
subsidiaries, in each case free from liens, encumbrances, claims, security
interests, defects and imperfections of title, except such liens, encumbrances,
claims, defects and imperfections of title that would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect; and
except as disclosed in the Time of Sale Information and the Prospectus, the
Company and its subsidiaries hold their respective leased real or personal
property under valid and enforceable leases free from any liens, encumbrances,
claims, security interests, restrictions, defects and imperfections of title or
exceptions that would materially interfere with the business of the Company and
its subsidiaries, taken as a whole. The Company and its subsidiaries own or
lease all properties and assets necessary to conduct their business as described
in the Time of Sale Information and the Prospectus.
(r)    Licenses and Permits. The Company and the Designated Subsidiaries possess
adequate licenses, certificates, authorities or permits issued by the
appropriate governmental agencies or bodies necessary to conduct their business
as described in the Time of Sale Information and the Prospectus and have not
received any notice of proceedings relating to the revocation or modification of
any such license, certificate, authority or permit that, if determined adversely
to the Company or any Designated Subsidiary, would reasonably be expected to
have a Material Adverse Effect.
(s)    Descriptions of the Transaction Documents. The Transaction Documents
conform in all material respects to the descriptions thereof contained in the
Time of Sale Information and the Prospectus.
(t)    No Labor Disputes. Except as disclosed in the Time of Sale Information
and the Prospectus, no labor dispute with the employees of the Company or any of
its subsidiaries exists or, to the knowledge of the Company, is imminent that
would reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.
(u)    Title to Intellectual Property. Except as would not reasonably be
expected to have a Material Adverse Effect, (i) the Company and the Designated
Subsidiaries own, possess, have the right to use or can acquire on reasonable
terms adequate patents, patent applications, trademarks, service marks, trade
names, trademark registrations, service mark registrations, domain names and
other source indicators, copyrights and copyrightable works, know-how, trade
secrets, systems, procedures, proprietary or confidential information and all
other intellectual property, industrial property and proprietary rights
(collectively, “Intellectual Property”) to conduct their respective businesses;
(ii) the Company and the Designated Subsidiaries’ conduct of their respective
businesses does not infringe, misappropriate or otherwise violate any
Intellectual Property of any person; (iii) the Company and the Designated
Subsidiaries have not received any written notice of any claim relating to
Intellectual Property; and (iv) to the knowledge of the Company, the
Intellectual Property of the Company and the Designated Subsidiaries is not
being infringed, misappropriated or otherwise violated by any person.
(v)    Compliance With Environmental Laws. Except as disclosed in the Time of
Sale Information and the Prospectus, neither the Company nor any of its
subsidiaries is in violation of any statute, any rule, regulation, decision or
order of any governmental agency or body or any court, domestic or foreign,
relating to the use, disposal or release of hazardous or toxic substances or
relating to the protection or restoration of the environment or human exposure
to hazardous or toxic substances (collectively, “environmental laws”), owns or
operates any real property contaminated with any substance that is subject to
any environmental laws, is liable for any off-site disposal or contamination


7

--------------------------------------------------------------------------------




pursuant to any environmental laws, or is subject to any claim relating to any
environmental laws, which violation, contamination, liability or claim could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect; and the Company is not aware of any pending investigation which
would reasonably be expected to lead to such a claim.
(w)    Legal Proceedings. Except as described in the Time of Sale Information
and the Prospectus, there are no legal, governmental or regulatory actions,
claims, suits, arbitrations or proceedings (“Actions”) pending to which the
Company or any of its subsidiaries is a party or to which any property, right or
asset of the Company or any of its subsidiaries is the subject that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and neither any such Actions nor any legal, governmental or
regulatory investigations to which the Company or any of its subsidiaries is a
party or to which any property, right or asset of the Company or any of its
subsidiaries is the subject that could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, are, to the knowledge
of the Company, threatened by any governmental or regulatory authority or by
others.
(x)    Financial Statements of the Company. The financial statements of the
Company and the related notes thereto included or incorporated by reference in
the Registration Statement, the Time of Sale Information and the Prospectus
present fairly in all material respects the consolidated financial position of
the Company and its consolidated subsidiaries as of the dates shown and their
results of operations and cash flows for the periods shown, and, except as
otherwise disclosed in the Time of Sale Information and the Prospectus, such
financial statements have been prepared in conformity with generally accepted
accounting principles in the United States applied on a consistent basis
throughout the periods covered thereby, and the supporting schedules included in
the Registration Statement present fairly the information required to be stated
therein; and the other financial information of the Company included in the
Registration Statement, the Time of Sale Information and the Prospectus has been
derived from the accounting records of the Company and its subsidiaries and
presents fairly in all material respects the information shown thereby.
(y)    Taxes. The Company and its Designated Subsidiaries have timely filed all
material federal, state, local and foreign income tax returns that have been
required to be filed and have paid all taxes indicated by said returns and all
assessments received by any of them to the extent that such material taxes have
become due and are not being contested in good faith in appropriate proceedings.
All material tax liabilities have been adequately provided for in the financial
statements of the Company.
(z)    No Material Adverse Change. Since the date of the most recent financial
statements of the Company included in the Registration Statement, the Time of
Sale Information and the Prospectus, (i) there has not been any material change
in the capital stock or long term debt of the Company or any of its
subsidiaries, or any dividend or distribution of any kind declared, set aside
for payment, paid or made by the Company on any class of capital stock (other
than any regular quarterly dividend), or any material adverse change, or any
development involving a prospective material adverse change, in or affecting the
business, properties, rights, assets, management, financial position, results of
operations or prospects of the Company and its subsidiaries taken as a whole;
(ii) neither the Company nor any of its subsidiaries has entered into any
transaction or agreement that is material to the Company and its subsidiaries
taken as a whole or incurred any liability or obligation, direct or contingent,
that is material to the Company and its subsidiaries taken as a whole; and (iii)
neither the Company nor any of its subsidiaries has sustained any material loss
or interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor disturbance or dispute or
any


8

--------------------------------------------------------------------------------




action, order or decree of any court or arbitrator or governmental or regulatory
authority, except in each case of (i), (ii) and (iii) of this Section 3(z) as
otherwise disclosed in the Registration Statement, the Time of Sale Information
and the Prospectus.
(aa)    Reporting Requirements. The Company is subject to the reporting
requirements of either Section 13 or Section 15(d) of the Exchange Act and files
reports with the Commission on the Electronic Data Gathering, Analysis, and
Retrieval (EDGAR) system.
(bb)    Independent Accountants. PricewaterhouseCoopers LLP, who has certified
certain financial statements of the Company and its subsidiaries, are
independent public accountants with respect to the Company and its subsidiaries
within the applicable rules and regulations adopted by the Commission and the
Public Company Accounting Oversight Board (United States) and as required by the
Securities Act.
(cc)    No Undisclosed Relationships. No relationship, direct or indirect,
exists between or among the Company or any of its subsidiaries, on the one hand,
and the directors, officers, stockholders, customers or suppliers of the Company
or any of its subsidiaries, on the other, that is required by the Securities Act
to be described in the Registration Statement, the Time of Sale Information and
the Prospectus and that is not so described.
(dd)    Compliance With ERISA. (1) Each employee benefit plan (including,
without limitation, any “multiemployer plan” within the meaning of Section
4001(a)(3) of ERISA), within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), that is
maintained, administered or contributed to by the Company or any of its
affiliates for employees or former employees of the Company and its affiliates
has been maintained in compliance in all material respects with its terms and
the requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Internal Revenue Code of 1986, as
amended (the “Code”); (2) no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred with respect to
any such plan excluding transactions effected pursuant to a statutory or
administrative exemption; (3) no failure to meet the minimum funding standards
under Section 412 of the Code or Section 302 of ERISA has occurred with respect
to any such plan which is subject to Section 412 of the Code or Section 302 of
ERISA and no application has been made for a waiver or modification of the
minimum funding standard (including any required installment payments) under
Section 412 of the Code or Section 302 of ERISA with respect to any such plan;
and (4) except as otherwise disclosed in the Time of Sale Information and the
Prospectus, the fair market value of the assets of each such plan (excluding for
these purposes accrued but unpaid contributions) exceeds the present value of
all benefits accrued under such plan based on actuarial assumptions and methods
that are compliant with the requirements of Code Section 430(h) and regulations
thereunder; and neither the Company nor any of its affiliates has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA in respect of
any such plan, other than liability for the payment of required PBGC insurance
premiums under Section 4007 of ERISA; provided, however that for purposes of
clauses (1) – (3), such representations shall be made to the knowledge of the
Company.
(ee)    Disclosure Controls. The Company and its subsidiaries maintain an
effective system of “disclosure controls and procedures” (as defined in Rule
13a-15(e) of the Exchange Act) that is designed to ensure that information
required to be disclosed by the Company in reports that it files or submits
under the Exchange Act is recorded, processed, summarized and reported within
the time periods specified in the Commission’s rules and forms, including
controls and procedures designed to ensure


9

--------------------------------------------------------------------------------




that such information is accumulated and communicated to the Company’s
management as appropriate to allow timely decisions regarding required
disclosure. As of the date of the Time of Sale Information and the Prospectus,
the Company and its subsidiaries have carried out evaluations of the
effectiveness of their disclosure controls and procedures as required by Rule
13a-15 of the Exchange Act.
(ff)    Accounting Controls. The Company and its subsidiaries maintain systems
of “internal control over financial reporting” (as defined in Rule 13a-15(f) of
the Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by, or under the supervision of their respective principal
executive and principal financial officers, or persons performing similar
functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles in the
United States, including, but not limited to internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles in the
United States and to maintain asset accountability; (iii) access to assets is
permitted only in accordance with management's general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Except as disclosed in the Registration Statement,
the Time of Sale Information and the Prospectus, there are no “material
weaknesses” in the Company’s internal controls over financial reporting.
(gg)    Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company or to the Company’s knowledge, any of the Company’s directors or
officers, in their capacities as such, to comply in all material respects with
the applicable provisions of the Sarbanes-Oxley Act of 2002, as amended, and the
rules and regulations promulgated in connection therewith, including Section 402
related to loans and Sections 302 and 906 related to certifications.
(hh)    No Unlawful Payments. Except as specifically disclosed in the Company’s
public filings as of the date of this Agreement, neither the Company nor any of
its subsidiaries, nor any director, officer or employee of the Company or any of
its subsidiaries nor, to the knowledge of the Company, any agent or affiliate
acting on behalf of the Company or any of its subsidiaries, has (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made or taken an act in
furtherance of an offer, promise or authorization of any direct or indirect
unlawful payment or unlawful benefit to any foreign or domestic government
official or employee, including of any government-owned or controlled entity or
of a public international organization, or any person acting in an official
capacity for or on behalf of any of the foregoing, or any political party or
party official or candidate for political office; (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977, as
amended, or any other applicable anti-bribery or anti-corruption law; or (iv)
made, offered, agreed, requested or taken an act in furtherance of any unlawful
bribe or other unlawful benefit, including, without limitation, any rebate,
payoff, influence payment, kickback or other unlawful or improper payment or
benefit. The Company and its subsidiaries have instituted, maintain and enforce
policies and procedures designed to promote and ensure compliance with all
applicable anti-bribery and anti-corruption laws.
(ii)     Compliance with Money Laundering Laws. The operations of the Company
and its subsidiaries are and have been conducted at all times in compliance in
all material respects with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the applicable money laundering statutes of all jurisdictions where


10

--------------------------------------------------------------------------------




the Company or any of its subsidiaries conducts business, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.
(jj)     Compliance with Sanctions Laws. Neither the Company nor any of its
subsidiaries, directors, officers or employees, nor, to the knowledge of the
Company, any agent, affiliate or other person associated with or acting on
behalf of the Company or any of its subsidiaries is currently the subject or the
target of any sanctions administered or enforced by the U.S. government
(including, without limitation, the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”) or the U.S. Department of State and
including, without limitation, the designation as a “specially designated
national” or “blocked person”), the United Nations Security Council (“UNSC”),
the European Union or other relevant sanctions authority (collectively,
“Sanctions”), nor is the Company or any of its subsidiaries located, organized
or resident in a country or territory that is the subject or target of
Sanctions, including, without limitation, Cuba, Iran, North Korea, Sudan, Syria
and Crimea (each, a “Sanctioned Country”); and the Company will not directly or
indirectly use the proceeds of the offering of the Securities hereunder, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity (i) to fund or facilitate any
activities of or business with any person that, at the time of such funding or
facilitation, is the subject or target of Sanctions, to the extent such
activities or business would be prohibited by applicable Sanctions, (ii) to fund
or facilitate any activities of or business in any Sanctioned Country, to the
extent such activities or business would be prohibited by applicable Sanctions,
or (iii) in any other manner that will result in a violation by any person
(including any person participating in the transaction, whether as underwriter,
initial purchaser, advisor, investor or otherwise) of Sanctions. For the past
five years, the Company and its subsidiaries have not knowingly engaged in and
are not now knowingly engaged in any unlawful dealings or transactions with any
person that at the time of the dealing or transaction is or was the subject or
the target of Sanctions or with any Sanctioned Country.
(kk)    No Stabilization. The Company has not taken, directly or indirectly, any
action designed to or that could reasonably be expected to cause or result in
any stabilization or manipulation of the price of the Securities.
(ll)    Investment Company Act. The Company is not and, after giving effect to
the offering and sale of the Securities and the application of the proceeds
thereof as described in the Time of Sale Information and the Prospectus, will
not be an “investment company” as defined in the Investment Company Act of 1940.
(mm)    Status under the Securities Act. The Company is not an ineligible issuer
and is a well-known seasoned issuer, in each case as defined under the
Securities Act, in each case at the times specified in the Securities Act in
connection with the offering of the Securities.
(nn)    Statistical and Market Data. Nothing has come to the attention of the
Company that has caused the Company to believe that the statistical and
market-related data included in the Registration Statement, the Time of Sale
Information and the Prospectus is not based on or derived from sources that are
reliable and accurate in all material respects.


11

--------------------------------------------------------------------------------




(oo)    Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) included or incorporated by reference in the Registration Statement, the
Time of Sale Information or the Prospectus has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.
(pp)    Stock Options. With respect to the stock options (the “Stock Options”)
granted pursuant to the stock-based compensation plans of the Company and its
subsidiaries (the “Company Stock Plans”), (i) each Stock Option intended to
qualify as an “incentive stock option” under Section 422 of the Code so
qualifies, (ii) each grant of a Stock Option was duly authorized no later than
the date on which the grant of such Stock Option was by its terms to be
effective (the “Grant Date”) by all necessary corporate action, including, as
applicable, approval by the board of directors of the Company (or a duly
constituted and authorized committee thereof) and any required stockholder
approval by the necessary number of votes or written consents, and the award
agreement governing such grant (if any) was duly executed and delivered by each
party thereto, (iii) each such grant was made in accordance with the terms of
the Company Stock Plans, the Exchange Act and all other applicable laws and
regulatory rules or requirements, including the rules of the New York Stock
Exchange and any other exchange on which Company securities are traded, and (iv)
each such grant was properly accounted for in accordance with GAAP in the
financial statements (including the related notes) of the Company and disclosed
in the Company's filings with the Commission in accordance with the Exchange Act
and all other applicable laws. The Company has not knowingly granted, and there
is no and has been no policy or practice of the Company of granting, Stock
Options prior to, or otherwise coordinating the grant of Stock Options with, the
release or other public announcement of material information regarding the
Company or its subsidiaries or their results of operations or prospects.
(qq)    eXtensible Business Reporting Language. The interactive data in
eXtensible Business Reporting Language included or incorporated by reference in
the Registration Statement fairly presents the information called for in all
material respects and has been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.
4.    Further Agreements of the Company. The Company covenants and agrees with
each Underwriter that:
(a)    Filings with the Commission. The Company will (i) pay the registration
fees for this offering within the time period required by Rule 456(b)1(i) under
the Securities Act (without giving effect to the proviso therein) and in any
event prior to the Closing Date and (ii) file the Prospectus in a form approved
by the Representative on behalf of the Underwriters with the Commission pursuant
to Rule 424 under the Securities Act not later than the close of business on the
second business day following the date of determination of the public offering
price of the Securities or, if applicable, such earlier time as may be required
by Rule 424(b) and Rule 430A, 430B or 430C under the Securities Act. The Company
will file any Issuer Free Writing Prospectus (including the Pricing Term Sheet
substantially in the form of Schedule 3 hereto) to the extent required by Rule
433 under the Securities Act, and the Company will furnish copies of the
Prospectus and each Issuer Free Writing Prospectus (to the extent not previously
delivered) to the Underwriters in New York City prior to 10:00 A.M., New York
City time, on the business day next succeeding the date of this Agreement in
such quantities as the Representative may reasonably request.
(b)    Delivery of Copies. The Company will deliver, without charge, to each
Underwriter (A) a conformed copy of the Registration Statement as originally
filed and each amendment thereto, in each


12

--------------------------------------------------------------------------------




case including all exhibits and consents filed therewith and (B) during the
Prospectus Delivery Period (as hereinafter defined), as many copies of the
Prospectus (including all amendments and supplements thereto and documents
incorporated by reference therein) and each Issuer Free Writing Prospectus (if
applicable) as the Representative may reasonably request. As used herein, the
term “Prospectus Delivery Period” means such period of time after the first date
of the public offering of the Securities as in the opinion of counsel for the
Underwriters a prospectus relating to the Securities is required by law to be
delivered (or would be required to be delivered but for Rule 172 under the
Securities Act) in connection with sales of the Securities by any Underwriter or
dealer.
(c)    Amendments or Supplements; Issuer Free Writing Prospectuses. In
connection with the transactions contemplated by this Agreement, before making,
preparing, using, authorizing, approving, referring to or filing any Issuer Free
Writing Prospectus, and before filing any amendment or supplement to the
Registration Statement or the Prospectus, the Company will furnish to the
Representative and counsel for the Underwriters a copy of the proposed Issuer
Free Writing Prospectus, amendment or supplement for review and will not make,
prepare, use, authorize, approve, refer to or file any such Issuer Free Writing
Prospectus or file any such proposed amendment or supplement to which the
Representative reasonably objects unless the Company reasonably believes such
filing is required under applicable law.
(d)    Notice to the Representative. The Company will advise the Representative
promptly, and confirm such advice in writing (which may be by email), (i) when
any amendment to the Registration Statement has been filed or becomes effective;
(ii) when any supplement to the Prospectus, any amendment to the Prospectus or
any Issuer Free Writing Prospectus has been filed; (iii) (a) of any request by
the Commission for any amendment to the Registration Statement, (b) of any
amendment or supplement to the Prospectus, (c) of the receipt of any comments
from, or requests for additional information by, the Commission relating to the
Registration Statement or (d) within the Prospectus Delivery Period, of any
other request by the Commission for any additional information; (iv) upon
receipt of notice of the issuance by the Commission of any order suspending the
effectiveness of the Registration Statement or preventing or suspending the use
of any Preliminary Prospectus or the Prospectus or the initiation or, to the
knowledge of the Company, threatening of any proceeding for that purpose or
pursuant to Section 8A of the Securities Act; (v) of the occurrence of any event
within the Prospectus Delivery Period as a result of which the Prospectus, the
Time of Sale Information or any Issuer Free Writing Prospectus as then amended
or supplemented would include any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances existing when the Prospectus, the Time of Sale
Information or any Issuer Free Writing Prospectus is delivered to a purchaser,
not misleading; (vi) of the receipt by the Company of any notice of objection of
the Commission to the use of the Registration Statement or any post-effective
amendment thereto pursuant to Rule 401(g)(2) under the Securities Act; and (vii)
of the receipt by the Company of any notice with respect to any suspension of
the qualification of the Securities for offer and sale in any jurisdiction or
the initiation or, to the knowledge of the Company, threatening of any
proceeding for such purpose; and the Company will use its commercially
reasonable efforts to prevent the issuance of any such order suspending the
effectiveness of the Registration Statement, preventing or suspending the use of
any Preliminary Prospectus or the Prospectus or suspending any such
qualification of the Securities and, if any such order is issued, will use its
commercially reasonable efforts to obtain as soon as possible the withdrawal
thereof.
(e)    Time of Sale Information. If at any time prior to the Closing Date (i)
any event shall occur or condition shall exist as a result of which the Time of
Sale Information as then amended or


13

--------------------------------------------------------------------------------




supplemented would include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances, not misleading or (ii) it is necessary to amend
or supplement the Time of Sale Information to comply with applicable law, the
Company will promptly notify the Underwriters thereof and forthwith prepare and,
subject to paragraph (c) of this Section 4, file with the Commission (to the
extent required) and furnish to the Underwriters and to such dealers as the
Representative may designate, such amendments or supplements to the Time of Sale
Information as may be necessary so that the statements in the Time of Sale
Information as so amended or supplemented will not, in the light of the
circumstances, be misleading or so that the Time of Sale Information will comply
with applicable law.
(f)    Ongoing Compliance. If during the Prospectus Delivery Period (i) any
event shall occur or condition shall exist as a result of which the Prospectus
as then amended or supplemented would include any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances existing when the
Prospectus is delivered to a purchaser, not misleading or (ii) it is necessary
to amend or supplement the Prospectus to comply with applicable law, the Company
will promptly notify the Underwriters thereof and forthwith prepare and, subject
to paragraph (c) of this Section 4, file with the Commission and furnish to the
Underwriters and to such dealers as the Representative may designate, such
amendments or supplements to the Prospectus as may be necessary so that the
statements in the Prospectus as so amended or supplemented will not, in the
light of the circumstances existing when the Prospectus is delivered to a
purchaser, be misleading or so that the Prospectus will comply with applicable
law.
(g)    Blue Sky Compliance. The Company will qualify the Securities for offer
and sale under the securities or Blue Sky laws of such U.S. jurisdictions as the
Representative shall reasonably request and will continue such qualifications in
effect so long as required for distribution of the Securities; provided that the
Company shall not be required to (i) qualify as a foreign corporation or other
entity or as a dealer in securities in any such jurisdiction where it would not
otherwise be required to so qualify, (ii) file any general consent to service of
process in any such jurisdiction or (iii) subject itself to taxation in any such
jurisdiction if it is not otherwise so subject.
(h)    Earning Statement. The Company will make generally available to its
security holders and the Representative as soon as practicable an earning
statement that satisfies the provisions of Section 11(a) of the Securities Act
and Rule 158 of the Commission promulgated thereunder covering a period of at
least twelve months beginning with the first fiscal quarter of the Company
occurring after the “effective date” (as defined in Rule 158) of the
Registration Statement; provided that the Company will be deemed to have
complied with such requirement by filing on EDGAR a report that satisfies the
requirements of an “earning statement” (as defined in Rule 158).
(i)    Clear Market. During the period from the date hereof through and
including the date that is 30 days after the date hereof, the Company will not,
without the prior written consent of Merrill Lynch, Pierce, Fenner & Smith
Incorporated, offer, sell, contract to sell or otherwise dispose of any debt
securities issued or guaranteed by the Company and having a term of more than
one year.
(j)    Use of Proceeds. The Company will apply the net proceeds from the sale of
the Securities as described in the Time of Sale Information and the Prospectus
under the heading “Use of proceeds.”


14

--------------------------------------------------------------------------------




(k)    No Stabilization. The Company will not take, directly or indirectly, any
action designed to or that could reasonably be expected to cause or result in
any stabilization or manipulation of the price of the Securities.
(l)    Record Retention. The Company will, pursuant to reasonable procedures
developed in good faith, retain copies of each Issuer Free Writing Prospectus
that is not filed with the Commission for three years after the Closing Date in
accordance with Rule 433 under the Securities Act.
(m)    Notice of Inability to Use Automatic Shelf Registration Statement Form.
If at any time during the Prospectus Delivery Period, the Company receives from
the Commission a notice pursuant to Rule 401(g)(2) or otherwise ceases to be
eligible to use the automatic shelf registration statement form, the Company
will (i) promptly notify the Representative, (ii) promptly file a new
registration statement or post‑effective amendment on the proper form relating
to the Securities, in a form satisfactory to the Representative, (iii) use its
best efforts to cause such registration statement or post‑effective amendment to
be declared effective and (iv) promptly notify the Representative of such
effectiveness. The Company will take all other action necessary or appropriate
to permit the public offering and sale of the Securities to continue as
contemplated in the registration statement that was the subject of the
Rule 401(g)(2) notice or for which the Company has otherwise become ineligible.
References herein to the Registration Statement shall include such new
registration statement or post‑effective amendment, as the case may be.
5.    Certain Agreements of the Underwriters.    Each Underwriter hereby
represents and agrees that:
(a)    It has not and will not use, authorize use of, refer to, or participate
in the planning for use of, any “free writing prospectus,” as defined in Rule
405 under the Securities Act (which term includes use of any written information
furnished to the Commission by the Company and not incorporated by reference
into the Registration Statement and any press release issued by the Company)
other than (i) a free writing prospectus that, solely as a result of use by such
Underwriter, would not trigger an obligation to file such free writing
prospectus with the Commission pursuant to Rule 433, (ii) any Issuer Free
Writing Prospectus listed on Schedule 2 hereto or prepared pursuant to Section
3(c) or Section 4(c) (including any electronic road show), or (iii) any free
writing prospectus prepared by such Underwriter and approved by the Company and
the Representative in advance in writing. Notwithstanding the foregoing the
Underwriters may use a term sheet substantially in the form of Schedule 3 hereto
without the consent of the Company.
(b)    The Representative, on behalf of the several Underwriters, will, pursuant
to reasonable procedures developed in good faith, retain copies of each Issuer
Free Writing Prospectus that is not filed with the Commission for three years
after the Closing Date in accordance with Rule 433 under the Securities Act.
(c)    It is not subject to any pending proceeding under Section 8A of the
Securities Act with respect to the offering of the Securities (and will promptly
notify the Company if any such proceeding against it is initiated during the
Prospectus Delivery Period).
6.    Conditions of Underwriters’ Obligations. The obligation of each
Underwriter to purchase Securities on the Closing Date as provided herein is
subject to the performance by the Company of its covenants and other obligations
hereunder and to the following additional conditions:


15

--------------------------------------------------------------------------------




(a)    Registration Compliance; No Stop Order. If a post-effective amendment to
the Registration Statement is required to be filed under the Securities Act,
such post-effective amendment shall have become effective, and the
Representative shall have received notice thereof, not later than 5:00 p.m., New
York City time, on the date hereof; no order suspending the effectiveness of the
Registration Statement shall be in effect, and no proceeding for such purpose,
pursuant to Rule 401(g)(2) or pursuant to Section 8A under the Securities Act
shall be pending before or threatened by the Commission; the Prospectus and each
Issuer Free Writing Prospectus shall have been timely filed with the Commission
under the Securities Act (in the case of an Issuer Free Writing Prospectus, to
the extent required by Rule 433 under the Securities Act) and in accordance with
Section 4(a) hereof; and all requests by the Commission for additional
information shall have been complied with to the reasonable satisfaction of the
Representative.
(b)    Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct on the date hereof and on and
as of the Closing Date; and the statements of the Company and its officers made
in any certificates delivered pursuant to this Agreement shall be true and
correct on and as of the Closing Date.
(c)    No Downgrade. Subsequent to the earlier of (A) the Time of Sale and (B)
the execution and delivery of this Agreement, (i) no downgrading shall have
occurred in the rating accorded any securities issued or guaranteed by the
Company or any of its subsidiaries by any “nationally recognized statistical
rating organization,” as such term is defined under Section 3(a)(62) under the
Exchange Act and (ii) no such organization shall have publicly announced that it
has under surveillance or review, or has changed its outlook with respect to,
its rating of any securities issued or guaranteed by the Company or any of its
subsidiaries (other than an announcement with positive implications of a
possible upgrading).
(d)    No Material Adverse Change. Subsequent to the execution and delivery of
this Agreement, no event or condition of a type described in Section 3(z) hereof
shall have occurred or shall exist, which event or condition is not described in
the Time of Sale Information (excluding any amendment or supplement thereto) and
the Prospectus (excluding any amendment or supplement thereto) and the effect of
which in the judgment of the Representative makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities on
the terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Prospectus.
(e)    Officer’s Certificate. The Representative shall have received on and as
of the Closing Date a certificate of an executive officer of the Company (acting
in such capacity on behalf of the Company and not in such executive officer’s
personal capacity) who has specific knowledge of the Company’s financial matters
and is reasonably satisfactory to the Representative (i) confirming that such
officer has carefully reviewed the Registration Statement, the Time of Sale
Information and the Prospectus and, to the knowledge of such officer, the
representations set forth in Sections 3(a) and 3(b) hereof are true and correct;
(ii) confirming that the other representations and warranties of the Company in
this Agreement are true and correct and that the Company has complied with all
agreements and satisfied all conditions on its part to be performed or satisfied
hereunder at or prior to the Closing Date; and (iii) to the effect set forth in
paragraphs (a), (c) and (d) of this Section 6.
(f)    Comfort Letters for the Company. On the date of this Agreement and on the
Closing Date, PricewaterhouseCoopers LLP shall have furnished to the
Representative, at the request of the Company, letters, dated the respective
dates of delivery thereof and addressed to the Underwriters, in


16

--------------------------------------------------------------------------------




form and substance reasonably satisfactory to the Representative, containing
statements and information of the type customarily included in accountants’
“comfort letters” to underwriters with respect to the Company’s financial
statements and certain financial information contained or incorporated by
reference in the Registration Statement, the Time of Sale Information and the
Prospectus; provided that the letter delivered on the Closing Date shall use a
“cut-off” date no more than three business days prior to the Closing Date.
(g)    Opinion of Counsel for the Company. Opinion and Negative Assurance
Statement of Outside Counsel for the Company. DLA Piper LLP (US), counsel for
the Company, shall have furnished to the Representative, at the request of the
Company, an opinion and negative assurance statement, dated the Closing Date and
addressed to the Underwriters, in form and substance reasonably satisfactory to
the Representative, to the effect set forth in Annex B hereto.
(h)    Opinion and Negative Assurance Statement of Counsel for the Underwriters.
The Representative shall have received on and as of the Closing Date an opinion
and negative assurance statement of Simpson Thacher & Bartlett LLP, counsel for
the Underwriters, addressed to the Underwriters, with respect to such matters as
the Representative may reasonably request, and such counsel shall have received
such documents and information as they may reasonably request to enable them to
pass upon such matters.
(i)    No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prevent the issuance or sale of the Securities; and no
injunction or order of any federal, state or foreign court shall have been
issued that would, as of the Closing Date, prevent the issuance or sale of the
Securities.
(j)    Good Standing. The Representative shall have received on and as of the
Closing Date satisfactory evidence of the good standing of the Company and its
Designated Subsidiaries, other than the Designated Subsidiaries organized and
existing outside the United States, in their respective jurisdictions of
organization and their good standing in such other jurisdictions as the
Representative may reasonably request, in each case in writing or any standard
form of telecommunication from the appropriate governmental authorities of such
jurisdictions.
(k)    Additional Documents. On or prior to the Closing Date, the Company shall
have furnished to the Representative such further certificates and documents as
the Representative may reasonably request.
(l)    Supplemental Indenture Relating to Securities. The Representative shall
have received an executed copy of the Supplemental Indenture.
All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Underwriters.
7.    Indemnification and Contribution.
(a)    Indemnification of the Underwriters. The Company agrees to indemnify and
hold harmless each Underwriter, its affiliates, directors and officers and each
person, if any, who controls such Underwriter within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act,


17

--------------------------------------------------------------------------------




from and against any and all losses, claims, damages and liabilities (including,
without limitation, reasonable, documented legal fees and other reasonable,
documented expenses incurred in connection with any suit, action or proceeding
or any claim asserted, as such fees and expenses are incurred), joint or
several, that arise out of, or are based upon, (i) any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement, or caused by any omission or alleged omission to state therein a
material fact required to be stated therein or necessary in order to make the
statements therein, not misleading, or (ii) any untrue statement or alleged
untrue statement of a material fact contained in the Prospectus (or any
amendment or supplement thereto), any Issuer Free Writing Prospectus or any Time
of Sale Information, or caused by any omission or alleged omission to state
therein a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading, in each
case except insofar as such losses, claims, damages or liabilities arise out of,
or are based upon, any untrue statement or omission or alleged untrue statement
or omission made in reliance upon and in conformity with any information
relating to any Underwriter furnished to the Company in writing by such
Underwriter through the Representative expressly for use therein.
(b)    Indemnification of the Company. Each Underwriter agrees, severally and
not jointly, to indemnify and hold harmless the Company, its directors, its
officers who signed the Registration Statement and each person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act to the same extent as the indemnity set forth in
paragraph (a) of this Section 7, but only with respect to any losses, claims,
damages or liabilities that arise out of, or are based upon, any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with any information relating to such Underwriter
furnished to the Company in writing by such Underwriter through the
Representative expressly for use in the Registration Statement, the Prospectus
(or any amendment or supplement thereto), any Issuer Free Writing Prospectus or
any Time of Sale Information, it being understood and agreed that the only such
information consists of the following: the statements concerning the
Underwriters contained in the first paragraph under the subsection “Commissions
and Discounts,” the third sentence under the subsection “New Issue of Notes” and
the first three paragraphs under the subsection “Short Positions” under the
heading “Underwriting” in the Prospectus.
(c)    Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) of this Section 7, such person (the
“Indemnified Person”) shall promptly notify the person against whom such
indemnification may be sought (the “Indemnifying Person”) in writing; provided
that the failure to notify the Indemnifying Person shall not relieve it from any
liability that it may have under this Section 7 except to the extent that it has
been materially prejudiced (through the forfeiture of substantive rights or
defenses) by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under this Section 7. If any such
proceeding shall be brought or asserted against an Indemnified Person and it
shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the written consent of the Indemnified Person, be counsel to
the Indemnifying Person) to represent the Indemnified Person and any others
entitled to indemnification pursuant to this Section 7 that the Indemnifying
Person may designate in such proceeding and shall pay the reasonable, documented
fees and expenses of such counsel related to such proceeding, as incurred. In
any such proceeding, any Indemnified Person shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such Indemnified


18

--------------------------------------------------------------------------------




Person unless (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the contrary; (ii) the Indemnifying Person has failed within
a reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and the Indemnified Person shall have
reasonably concluded that representation of both parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them. It is understood and agreed that the Indemnifying Person shall not, in
connection with any proceeding or related proceeding in the same jurisdiction,
be liable for the reasonable, documented fees and expenses of more than one
separate firm (in addition to any local counsel) for all Indemnified Persons,
and that all such fees and expenses shall be reimbursed as they are incurred.
Any such separate firm for any Underwriter, its affiliates, directors and
officers and any control persons of such Underwriter shall be designated in
writing by Merrill Lynch, Pierce, Fenner & Smith Incorporated and any such
separate firm for the Company, its directors and officers who signed the
Registration Statement and any control persons of the Company shall be
designated in writing by the Company. The Indemnifying Person shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff by a court of competent jurisdiction, the Indemnifying Person
agrees to indemnify each Indemnified Person from and against any loss or
liability by reason of such settlement or judgment. Notwithstanding the
foregoing sentence, if at any time an Indemnified Person shall have requested
that an Indemnifying Person reimburse the Indemnified Person for reasonable,
documented fees and expenses of counsel as contemplated by this paragraph, the
Indemnifying Person shall be liable for any settlement of any proceeding
effected without its written consent if (i) such settlement is entered into more
than 45 days after receipt by the Indemnifying Person of such request and (ii)
the Indemnifying Person shall not have reimbursed the Indemnified Person in
accordance with such request prior to the date of such settlement. No
Indemnifying Person shall, without the written consent of the Indemnified
Person, effect any settlement of any pending or threatened proceeding in respect
of which any Indemnified Person is or could have been a party and
indemnification could have been sought hereunder by such Indemnified Person,
unless such settlement (x) includes an unconditional release of such Indemnified
Person, in form and substance reasonably satisfactory to such Indemnified
Person, from all liability on claims that are the subject matter of such
proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.
(d)    Contribution. If the indemnification provided for in paragraph (a) or (b)
of this Section 7 is unavailable to an Indemnified Person or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
each Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company on the one hand and the Underwriters on the
other from the offering of the Securities or (ii) if the allocation provided by
clause (i) is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
but also the relative fault of the Company on the one hand and the Underwriters
on the other in connection with the statements or omissions that resulted in
such losses, claims, damages or liabilities, as well as any other relevant
equitable considerations. The relative benefits received by the Company on the
one hand and the Underwriters on the other shall be deemed to be in the same
respective proportions as the net proceeds (before deducting expenses) received
by the Company from the sale of the Securities and the total underwriting
discounts and commissions received


19

--------------------------------------------------------------------------------




by the Underwriters in connection therewith, in each case as set forth in the
table on the cover of the Prospectus, bear to the aggregate offering price of
the Securities. The relative fault of the Company on the one hand and the
Underwriters on the other shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or by the Underwriters and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.
(e)    Limitation on Liability. The Company and the Underwriters agree that it
would not be just and equitable if contribution pursuant to this Section 7 were
determined by pro rata allocation (even if the Underwriters were treated as one
entity for such purpose) or by any other method of allocation that does not take
account of the equitable considerations referred to in paragraph (d) of this
Section 7. The amount paid or payable by an Indemnified Person as a result of
the losses, claims, damages and liabilities referred to in paragraph (d) of this
Section 7 shall be deemed to include, subject to the foregoing limitations, any
reasonable, documented legal or other expenses reasonably incurred by such
Indemnified Person in connection with any such action or claim. Notwithstanding
the provisions of this Section 7, in no event shall an Underwriter be required
to contribute any amount in excess of the amount by which the total underwriting
discounts and commissions received by such Underwriter with respect to the
offering of the Securities exceeds the amount of any damages that such
Underwriter has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Underwriters’ obligations to
contribute pursuant to this Section 7 are several in proportion to their
respective purchase obligations hereunder and not joint.
(f)    Non-Exclusive Remedies. The remedies provided for in this Section 7 are
not exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.
8.    Termination. This Agreement may be terminated in the absolute discretion
of the Representative, by notice to the Company, if after the execution and
delivery of this Agreement and on or prior to the Closing Date (i) trading
generally shall have been suspended or materially limited on or by any of the
New York Stock Exchange, the NASDAQ Stock Market or the over-the-counter market;
(ii) trading of any securities issued or guaranteed by the Company shall have
been suspended on any exchange or in any over-the-counter market; (iii) a
general moratorium on commercial banking activities shall have been declared by
federal or New York State authorities or a material disruption in commercial
banking or securities settlement or clearance services in the United States
shall have occurred; or (iv) there shall have occurred any outbreak or
escalation of hostilities or any change in financial markets or any calamity or
crisis, either within or outside the United States, that, in the judgment of the
Representative, is material and adverse and makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities on
the terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Prospectus.
9.    Defaulting Underwriter. (a) If, on the Closing Date, any Underwriter
defaults on its obligation to purchase the Securities that it has agreed to
purchase hereunder, the non-defaulting Underwriters may in their discretion
arrange for the purchase of such Securities by other persons satisfactory to the
Company on the terms contained in this Agreement. If, within 36 hours after any
such default by any Underwriter, the non-defaulting Underwriters do not arrange
for the purchase of such


20

--------------------------------------------------------------------------------




Securities, then the Company shall be entitled to a further period of 36 hours
within which to procure other persons reasonably satisfactory to the
non-defaulting Underwriters to purchase such Securities on such terms. If other
persons become obligated or agree to purchase the Securities of a defaulting
Underwriter, either the non‑defaulting Underwriters or the Company may postpone
the Closing Date for up to five full business days in order to effect any
changes that in the opinion of counsel for the Company or counsel for the
Underwriters may be necessary in the Registration Statement and the Prospectus
or in any other document or arrangement, and the Company agrees to promptly
prepare any amendment or supplement to the Registration Statement and the
Prospectus that effects any such changes. As used in this Agreement, the term
“Underwriter” includes, for all purposes of this Agreement unless the context
otherwise requires, any person not listed in Schedule 1 hereto that, pursuant to
this Section 9, purchases Securities that a defaulting Underwriter agreed but
failed to purchase.
(b)    If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Underwriter or Underwriters by the non-defaulting
Underwriters and the Company as provided in paragraph (a) of this Section 9, the
aggregate principal amount of such Securities that remains unpurchased does not
exceed one-eleventh of the aggregate principal amount of all the Securities,
then the Company shall have the right to require each non-defaulting Underwriter
to purchase the principal amount of Securities that such Underwriter agreed to
purchase hereunder plus such Underwriter’s pro rata share (based on the
principal amount of Securities that such Underwriter agreed to purchase
hereunder) of the Securities of such defaulting Underwriter or Underwriters for
which such arrangements have not been made.
(c)    If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Underwriter or Underwriters by the non-defaulting
Underwriters and the Company as provided in paragraph (a) of this Section 9, the
aggregate principal amount of such Securities that remains unpurchased exceeds
one-eleventh of the aggregate principal amount of all the Securities, or if the
Company shall not exercise the right described in paragraph (b) of this Section
9, then this Agreement shall terminate without liability on the part of the
non-defaulting Underwriters. Any termination of this Agreement pursuant to this
Section 9 shall be without liability on the part of the Company, except that the
Company will continue to be liable for the payment of expenses as set forth in
Section 10 hereof and except that the provisions of Section 7 hereof shall not
terminate and shall remain in effect.
(d)    Nothing contained herein shall relieve a defaulting Underwriter of any
liability it may have to the Company or any non-defaulting Underwriter for
damages caused by its default.
10.    Payment of Expenses. (a)    Whether or not the transactions contemplated
by this Agreement are consummated or this Agreement is terminated, the Company
will pay or cause to be paid all costs and expenses incident to the performance
of its obligations hereunder, including without limitation, (i) the costs
incident to the authorization, issuance, sale, preparation and delivery of the
Securities and any taxes payable in that connection; (ii) the costs incident to
the preparation, printing and filing under the Securities Act of the
Registration Statement, the Preliminary Prospectus, any Issuer Free Writing
Prospectus, any Time of Sale Information and the Prospectus (including all
exhibits, amendments and supplements thereto in connection therewith) and the
distribution thereof; (iii) the costs of reproducing and distributing each of
the Transaction Documents; (iv) the documented, reasonable fees and expenses of
the Company’s counsel and independent accountants; (v) the fees and expenses
incurred in connection with the registration or qualification and determination
of eligibility for


21

--------------------------------------------------------------------------------




investment of the Securities under the laws of such U.S. jurisdictions as the
Representative may designate and the preparation, printing and distribution of a
Blue Sky Memorandum (including the related fees and expenses of counsel for the
Underwriters); (vi) any fees charged by rating agencies for rating the
Securities; (vii) the fees and expenses of the Trustee and any paying agent
(including related fees and expenses of any counsel to such parties); (viii) all
expenses and application fees incurred in connection with any filing with, and
clearance of the offering by, the Financial Industry Regulatory Authority; and
(ix) all expenses incurred by the Company in connection with any “road show”
presentation to potential investors.
(b)    If (i) this Agreement is terminated pursuant to Section 8, (ii) the
Company for any reason fails to tender the Securities for delivery to the
Underwriters or (iii) the Underwriters decline to purchase the Securities for
any reason permitted under this Agreement, other than due to a termination
pursuant to Section 9, the Company agrees to reimburse the Underwriters for all
reasonable, documented out-of-pocket costs and expenses (including the fees and
expenses of their counsel) incurred by the Underwriters in connection with this
Agreement and the offering contemplated hereby.
11.    Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and any controlling persons referred
to herein, and the affiliates of each Underwriter referred to in Section 7
hereof. Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein. No purchaser of Securities
from any Underwriter shall be deemed to be a successor merely by reason of such
purchase.
12.    Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company and the Underwriters
contained in this Agreement or made by or on behalf of the Company or the
Underwriters pursuant to this Agreement or any certificate delivered pursuant
hereto shall survive the delivery of and payment for the Securities and shall
remain in full force and effect, regardless of any termination of this Agreement
or any investigation made by or on behalf of the Company or the Underwriters.
13.    Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; (c) the term “subsidiary” has the meaning set forth in Rule 405 under
the Securities Act; and (d) the term “significant subsidiary” has the meaning
set forth in Rule 1-02 of Regulation S-X under the Exchange Act.
14.    Patriot Act. In accordance with the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), the
Underwriters are required to obtain, verify and record information that
identifies their respective clients, including the Company, which information
may include the name and address of their respective clients, as well as other
information that will allow the Underwriters to properly identify their
respective clients.
15.    Miscellaneous. (a) Authority of the Representative. Any action by the
Representative or Underwriters hereunder may be taken by Merrill Lynch, Pierce,
Fenner & Smith Incorporated on behalf of the Underwriters, and any such action
taken by Merrill Lynch, Pierce, Fenner & Smith Incorporated shall be binding
upon the Underwriters.


22

--------------------------------------------------------------------------------




(b)    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given upon receipt at the
addresses set forth in the following sentence. Notices to the Underwriters shall
be given to the Representative c/o Merrill Lynch, Pierce, Fenner & Smith
Incorporated, 50 Rockefeller Plaza, New York, New York 10020 (fax: 212-901-7897;
Attention: High Yield Legal Department; Notices to the Company shall be given to
it at 600 Grant Street, Room 1500 and Room 6100, Pittsburgh, PA 15219-2800 (fax:
412-433-2811) (e-mail: rlfruehauf@uss.com), Attention: Richard L. Fruehauf,
Deputy General Counsel - Corporate, and Arne Jahn, Treasurer & Chief Risk
Officer.
(c)    Governing Law. This Agreement and any claim, controversy or dispute
arising under or related to this Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.
(d)    Submission to Jurisdiction. Each party hereto hereby submits to the
exclusive jurisdiction of the U.S. federal and New York state courts in the
Borough of Manhattan in The City of New York in any suit or proceeding arising
out of or relating to this Agreement or the transactions contemplated hereby.
Each party hereto waives any objection which it may now or hereafter have to the
laying of venue of any such suit or proceeding in such courts. Each party hereto
agrees that final judgment in any such suit, action or proceeding brought in
such court shall be conclusive and binding upon it and may be enforced in any
court to the jurisdiction of which it is subject by a suit upon such judgment.
(e)    Waiver of Jury Trial. Each of the parties hereto hereby waives any right
to trial by jury in any suit or proceeding arising out of or relating to this
Agreement.
(f)    Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.
(g)    Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.
(h)    Headings. The headings herein are included for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.




23

--------------------------------------------------------------------------------






If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.
Very truly yours,


UNITED STATES STEEL CORPORATION






By:/s/ Arne Jahn
Name: Arne Jahn
Title: Treasurer & Chief Risk Officer






Confirmed and accepted as of the
date set forth on the first page hereof


Merrill Lynch, Pierce, Fenner & Smith Incorporated




By/s/ Paul M. Liptak
Authorized Signatory




For itself and on behalf of the
several Underwriters listed
in Schedule 1 hereto.









--------------------------------------------------------------------------------






Schedule 1




   Underwriter
Principal Amount of
Securities
 
 
Merrill Lynch, Pierce, Fenner & Smith Incorporated
$187,000,000
J.P. Morgan Securities LLC
$67,500,000
Barclays Capital Inc.
$48,750,000
Morgan Stanley & Co. LLC
$48,750,000
PNC Capital Markets LLC
$48,750,000
Wells Fargo Securities, LLC
$48,750,000
Goldman Sachs & Co. LLC
$26,250,000
BMO Capital Markets Corp.
$31,875,000
Commerz Markets LLC
$31,875,000
Scotia Capital (USA) Inc.
$31,875,000
SunTrust Robinson Humphrey, Inc.
$31,875,000
Citigroup Global Markets Inc
$22,500,000
ING Financial Markets LLC
$22,500,000
SG Americas Securities, LLC
$22,500,000
BNY Mellon Capital Markets, LLC
$13,125,000
Citizens Capital Markets, Inc.
$13,125,000
Credit Suisse Securities (USA) LLC
$13,125,000
The Huntington Investment Company
$13,125,000
RBC Capital Markets, LLC
$13,125,000
U.S. Bancorp Investments, Inc.
$13,125,000
                   Total
$750,000,000
 
 





S-1    

--------------------------------------------------------------------------------






Schedule 2






•
Pricing Term Sheet, dated August 1, 2017, relating to the Securities and
attached as Schedule 3 hereto.





S-2

--------------------------------------------------------------------------------




Schedule 3


Filed Pursuant to Rule 433 under the Securities Act of 1933
Issuer Free Writing Prospectus dated August 1, 2017
Relating to Preliminary Prospectus Supplement dated July 31, 2017
Registration Statement No. 333-209914


PRICING TERM SHEET


United States Steel Corporation


$750.0 million aggregate principal amount of
6.875% Senior Notes due 2025 (the “notes”)


The information in this pricing term sheet should be read together with the
preliminary prospectus supplement dated July 31, 2017 relating to the offering
of the notes ("preliminary prospectus supplement”), including the documents
incorporated by reference therein and the related base prospectus dated March 3,
2016, filed pursuant to Rule 424(b) under the Securities Act of 1933, as
amended.




Issuer:
United States Steel Corporation (“USS”)
Title of securities:
6.875% Senior Notes due 2025
Principal amount:
$750.0 million
Coupon:
6.875%
Maturity date:
August 15, 2025
Price to public:
100% of principal amount plus accrued interest, if any, from August 4, 2017
Yield to maturity:
6.875%
Interest payment dates:
February 15 and August 15, beginning February 15, 2018
Interest payment record dates:
February 1 and August 1 of each year
Mandatory redemption:
None



S-3

--------------------------------------------------------------------------------




Optional redemption:
USS may redeem the notes, in whole or in part, at its option at any time and
from time to time prior to August 15, 2020 at a price equal to the greater of
(i) 100% of the principal amount of the notes to be redeemed or (ii) the sum of
the present values of the redemption price of the notes to be redeemed if they
were redeemed on August 15, 2020 and all required interest payments due on such
notes through August 15, 2020, exclusive of interest accrued to the date of
redemption, discounted to the date of redemption on a semiannual basis (assuming
a 360-day year consisting of twelve 30-day months) at the applicable Treasury
Yield plus 50 basis points, plus accrued and unpaid interest, if any, to, but
excluding, the date of redemption.
On or after August 15, 2020, USS may redeem the notes, in whole or in part, at
its option at any time and from time to time at the redemption prices specified
below (expressed as percentages of principal amount), plus accrued and unpaid
interest, if any, to, but excluding, the date of redemption, if redeemed during
the twelve-month period beginning on August 15 of each of the years indicated
below:
On or after:            Price:
2020                103.438%
2021                101.719%
2022 and thereafter        100.000%
At any time prior to August 15, 2020, USS may also redeem up to 35% of the
original aggregate principal amount of the notes with the proceeds of certain
equity offerings at a redemption price equal to 106.875% of the principal amount
of the notes, together with accrued and unpaid interest, if any, to, but
excluding, the date of redemption.


Change of control repurchase event:
If a change of control repurchase event occurs, USS will be required to make an
offer to repurchase all outstanding notes at a price in cash equal to 101% of
the principal amount of the notes, plus any accrued and unpaid interest to but
not including the repurchase date.


Pricing date:
August 1, 2017
Closing date:
August 4, 2017 (T+3)
Joint book-running managers:
Merrill Lynch, Pierce, Fenner & Smith
                   Incorporated
 
J.P. Morgan Securities LLC
 
Barclays Capital Inc.
Morgan Stanley & Co. LLC
PNC Capital Markets LLC
Wells Fargo Securities, LLC
Goldman Sachs & Co. LLC
Co-Managers:
BMO Capital Markets Corp.
Commerz Markets LLC
Scotia Capital (USA) Inc.
SunTrust Robinson Humphrey, Inc.
Citigroup Global Markets Inc
ING Financial Markets LLC
SG Americas Securities, LLC
BNY Mellon Capital Markets, LLC
Citizens Capital Markets, Inc.
Credit Suisse Securities (USA) LLC
The Huntington Investment Company
RBC Capital Markets, LLC
U.S. Bancorp Investments, Inc.
CUSIP/ISIN:
912909 AM0 / US912909AM02



S-4

--------------------------------------------------------------------------------




Ratings:
Moody’s: Caa1
S&P: B


Investors are cautioned that a security rating is not a recommendation to buy,
sell or hold securities, that it is subject to revision or withdrawal at any
time by the assigning rating organization, and that each rating should be
evaluated independently of any other rating.


Use of proceeds:
The net proceeds from the sale of the notes in this offering are estimated to be
approximately $737 million, after deducting underwriting discounts and expenses
payable by USS. USS intends to use the net proceeds from this offering, together
with cash on hand, for the redemption of all of its 7.00% Senior Notes due 2018,
its 6.875% Senior Notes due 2021, and its 7.50% Senior Notes due 2022 and the
payment of related fees and expenses.
Other developments:
On August 1, 2017, USS issued a press release and filed a Current Report on Form
8-K regarding an incident at its Great Lakes Works facility, which USS does not
believe will have a material impact on its financial condition or the results of
its operations. The press release stated:
Earlier today, there was an incident at U. S. Steel's Great Lakes Works in the
facility's Hot Strip Mill.
Five employees were transported to local hospitals for treatment. Two remain
hospitalized at this time. One employee was treated and released at the plant's
on-site medical care facility. Due to privacy laws, we cannot provide any
additional information about the employees who were injured or their conditions.
At this time, the scene is secure and all other employees have been accounted
for. Operations at the Hot Strip Mill remain down, but additional operations at
Great Lakes Works have not been affected. We do not anticipate any impact on
customer shipments as we have additional Hot Strip Mill capacity at other
domestic U. S. Steel facilities, if needed.
An investigation into the incident is underway, and we will work closely with
the United Steelworkers and relevant government agencies throughout the process.
We have also activated our Employee Assistance Program to offer its services to
the injured employees and their families, as well as the coworkers of those
injured.
No further details regarding the incident are available at this time. Our
thoughts are with our injured employees, their families and their coworkers at
Great Lakes Works.



USS has filed a registration statement including a prospectus and a preliminary
prospectus supplement with the SEC for the offering to which this communication
relates. Before you invest, you should read the prospectus and preliminary
prospectus supplement in that registration statement and other documents USS has
filed with the SEC for more complete information about USS and this offering.
You may obtain these documents for free by visiting EDGAR on the SEC Web site at
www.sec.gov. Alternatively, USS, any underwriter or any dealer participating in
the offering will arrange to send you the prospectus and the preliminary
prospectus supplement if you request them from Merrill Lynch, Pierce, Fenner &
Smith Incorporated by telephone at 1-800-294-1322 or email:
dg.prospectus_requests@baml.com; J.P. Morgan Securities LLC by telephone at
1-800-245-8812 or e-mail: hy_syndicate@restricted.chase.com; Barclays Capital
Inc. by telephone at 1-888-603-5847 or e-mail:
barclaysprospectus@broadridge.com; Morgan Stanley & Co. LLC by telephone at
1-866-718-1649 or e-mail: prospectus@morganstanley.com; PNC Capital Markets LLC
by telephone at 1-412-249-0104; Wells Fargo Securities, LLC by telephone at
1-800-645-3751 Opt 5 or e-mail: wfscustomerservice@wellsfargo.com; or Goldman
Sachs & Co. LLC by telephone at 1-866-471-2526 or e-mail:
prospectus-ny@ny.email.gs.com.


S-5

--------------------------------------------------------------------------------






Annex A


Designated Subsidiaries of the Company


Entity
Jurisdiction of Organization


 
 
U. S. Steel Tubular Products, Inc.
Delaware
USS Portfolio Delaware, Inc.
Delaware
U. S. Steel Košice, s.r.o
Slovak Republic
U. S. Steel Oilwell Services, LLC    
Delaware
U. S. Steel Seamless Tubular Operations, LLC
Texas
United States Steel International, Inc.    
New Jersey
USS Galvanizing, Inc.    
Delaware
Grant Assurance Corporation    
Vermont
U. S. Steel Holdings, Inc.
Delaware





A-1





--------------------------------------------------------------------------------










Annex B


Form of Opinion and Negative Assurance Statement of Counsel for the Company


1.The Company is a corporation validly existing and in good standing under the
laws of the State of Delaware and has all requisite corporate power and
authority to own, lease and operate its properties and to carry on its business
as now being conducted as described in the Registration Statement, the Time of
Sale Information and the Prospectus.
2.USS Portfolio is a corporation validly existing and in good standing under the
laws of the State of Delaware and has all requisite corporate power and
authority to own or lease, as the case may be, and operate its properties and to
conduct its business as described in the Registration Statement, the Time of
Sale Information and the Prospectus.
3.The Company has all requisite corporate power and authority to execute and
deliver the Underwriting Agreement and to perform its obligations thereunder.
The execution, delivery and performance of the Underwriting Agreement by the
Company has been duly authorized by all necessary corporate actions on the part
of the Company. The Underwriting Agreement has been duly and validly executed
and delivered by the Company.
4.The Company has all requisite corporate power and authority to execute and
deliver the Securities. The execution and delivery of the Securities by the
Company has been duly authorized by all necessary corporate action on the part
of the Company. The Securities have been duly and validly executed and delivered
by the Company and (assuming the due authentication thereof by the Trustee)
constitute valid and legally binding obligations of the Company enforceable
against the Company in accordance with their terms and will be entitled to the
benefits of the Indenture.
5.The Company has all requisite corporate power and authority to execute and
deliver the Indenture and to perform its obligations thereunder. The execution,
delivery and performance of the Indenture by the Company has been duly
authorized by all necessary corporate action on the part of the Company. The
Indenture has been duly qualified under the Trust Indenture Act. The Indenture
has been duly and validly executed and delivered by the Company and (assuming
the due execution thereof by the Trustee) constitutes the legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms.
6.No consent, approval, waiver, license or authorization or other action by or
filing with any New York or federal governmental or regulatory authority or
court or any Delaware governmental or regulatory authority or court under the
DGCL is required in connection with the execution and delivery by the Company of
the Underwriting Agreement, the Indenture and the Securities, the consummation
by the Company of the transactions contemplated thereby or the performance by
the Company of its obligations thereunder, except as needed for compliance with
state securities or blue sky laws, as to which we express no opinion in this
paragraph.
7.The execution and delivery by the Company of the Indenture, the Securities and
the Underwriting Agreement and performance of its obligations thereunder will
not conflict with, constitute a default under, or violate (i) any of the terms,
conditions or provisions of the Organizational Documents of the Company, (ii)
any of the terms, conditions or provisions of the Material Contracts, (iii) any
Applicable Law applicable to the Company (other than federal and state
securities or blue sky laws, as to which we express no opinion in this
paragraph), or (iv) any judgment, writ, injunction, decree, order or ruling of
any court or governmental authority binding on the Company of which we are
aware.
8.The statements set forth in the Time of Sale Information and the Prospectus
under the captions “Description of the Notes” and “Description of the Debt
Securities” insofar as they purport to constitute a summary of the terms of the
Securities and the Indenture, are accurate in all material respects.
9.The statements in the Time of Sale Information and the Prospectus under the
caption “Certain U.S. Federal Income Tax Considerations,” insofar as they
constitute statements of U.S. federal income tax law or


B-1







--------------------------------------------------------------------------------




legal conclusions with respect thereto, and subject to the limitations set forth
therein, fairly summarize the matters referred to therein in all material
respects.
10.The Company is not, nor immediately after the sale of the Securities and the
application of the proceeds from such sale (as described in the Time of Sale
Information and the Prospectus under the caption “Use of Proceeds”) will be, an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.
11.The Registration Statement, the Preliminary Prospectus, each Issuer Free
Writing Prospectus contained in the Time of Sale Information and the Prospectus,
in each case, excluding the documents incorporated therein by reference, and any
further amendments and supplements thereto, as applicable, made by the Company
prior to the Closing Date (other than the financial statements and related
schedules and other financial data included therein, as to which we express no
opinion) comply as to form in all material respects with the requirements of the
Securities Act and the Trust Indenture Act, as applicable; it being understood,
however, that we express no view with respect to Regulation S-T promulgated
under the Securities Act.
12.The documents incorporated by reference in the Registration Statement, the
Preliminary Prospectus and the Prospectus, at the time they were filed with the
Commission, complied as to form in all material respects with the requirements
of the Exchange Act.
13.The Registration Statement was automatically effective upon filing with the
Commission under the Securities Act on March 3, 2016. To our knowledge, the
Company has not received from the Commission any notice pursuant to Rule
401(g)(2) under the Securities Act objecting to the Company’s use of the
automatic shelf registration form. To our knowledge, no stop order suspending
the effectiveness of the Registration Statement has been issued under the
Securities Act and no proceedings for such purpose have been instituted or are
pending or are contemplated or threatened by the Commission. Any required filing
of the Preliminary Prospectus, the Prospectus and any supplement thereto
pursuant to Rule 424(b) under the Securities Act has been made in the manner and
within the time period required by such Rule 424(b). The required filing of each
Issuer Free Writing Prospectus contained in the Time of Sale Information
pursuant to Rule 433 under the Securities Act has been made in the manner and
within the time period required by such Rule 433.
14.To our knowledge, except as described in each of the Time of Sale Information
and Prospectus, there are no legal, governmental or regulatory investigations,
actions, suits or proceedings pending to which the Company or any of its
subsidiaries is or may be a party or to which any property, right or asset of
the Company or any of its subsidiaries is or may be the subject which,
individually or in the aggregate, if determined adversely to the Company or any
of its subsidiaries, could reasonably be expected to have a Material Adverse
Effect; and no such investigations, actions, suits or proceedings are threatened
or, to our knowledge, contemplated by any governmental or regulatory authority
or threatened by others.
15.Neither the issuance and sale of the Securities nor the application of the
proceeds thereof by the Company as described in the Registration Statement, the
Time of Sale Information and the Prospectus will violate Regulation T, U or X of
the Board of Governors of the Federal Reserve System.




Subject to the foregoing, on the basis of the information we gained in the
course of performing the services referred to above, we advise you that nothing
has come to our attention that caused us to believe that (i) the Registration
Statement (other than the financial statements, schedules and other financial
data contained or incorporated by reference therein or omitted therefrom, as to
which we express no view), as of the time it became effective or is deemed to
have become effective under Section 11(d) of the Act and Rule 430(B) thereunder,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, (ii) the Time of Sale Information (other than the financial
statements, schedules and other financial data contained or incorporated by
reference therein or omitted therefrom, as to which we express no view), as of
the Time of Sale, contained any untrue statement of a material fact or omitted
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading or
(iii) the Prospectus (other than the financial statements, schedules and other
financial data contained or incorporated by reference therein or omitted
therefrom, as to which we express no view), as of its date and the


B-2    



--------------------------------------------------------------------------------




date hereof, contained or contains an untrue statement of a material fact or
omitted or omits to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.




B-3    

